Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 09/01/2022. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,660,645 (Allen et al.)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the current application generally recite a bristle embolization device with a stem and  at least one group of bristles capable of occlusion of the lumen are capable of in circumferential contact with the lumen to occlude a cross sectional area of the lumen and to cause denudation of an endothelium layer of the lumen, which is generally recited in claims 1-13 of the patent. Claims 16-20 of the application generally recites a bristle embolization device with a stem and loading tube and a loading element and at least one group of bristles capable of occlusion of the lumen are capable of in circumferential contact with the lumen to occlude a cross sectional area of the lumen and to cause denudation of an endothelium layer of the lumen, which is generally recited in claims 14-20.
 The difference between claims 1-20 of the application and claims 1-20 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 1-20 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim(s) 1, 5, 7, 10, 11, 14, 16-20  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Publication Number 2004/0153025 (Seifert et al.)
Regarding claims 1, 5, 7, 10 Seifert et al. discloses as shown in Figures 1-2F a bristle embolization device for delivery and implant into a body lumen comprising: a longitudinally extending stem (core member 12, see paragraph [0110]); and a plurality of bristles (abrasive elements 14, see paragraph [0110]) extending generally radially outwardly from the stem.
The Office interprets abrasive elements 14 as bristles because Seifert et al. discloses that they are a short stiff filament (see paragraphs [0122], [0120], [0122] disclosing the element has stiffness and is made from materials one of ordinary skill in the art would understand to be fibers)  [0112]) which the plain and ordinary meaning of the term bristle, which is not inconsistent with the specification. Seifert et al. also discloses abrasive elements 14 may be a fibrous structure. See paragraph [0121].
 Seifert et al. discloses comprising at least one group of bristles (elements 14 generally within  indicated as A) adapted for occlusion of a lumen to create an embolization; see paragraph [0122] discloses the abrasive elements 14 can completely cover core member 12 which means they would be capable of occluding a lumen with a radius equal to the sum of the radius of the core member and abrasive element, or smaller,  wherein one group (elements 14 generally indicated within B) of bristles are interspersed with another group of bristles, wherein the at least one group of bristles adapted for occlusion are located intermediate proximal and distal ends of the bristle embolization device, wherein the at least one group of bristles (B) adapted for occlusion are located intermediate proximal and distal ends of the bristle embolization device

.

    PNG
    media_image1.png
    182
    511
    media_image1.png
    Greyscale

Seifert et al. discloses the longitudinally extending stem (12) and the plurality of bristles (14) configured to be implanted into the body lumen.
Seifert et al. discloses wherein the at least one group of bristles adapted for occlusion of the lumen are capable of expansion from a low-profile deliver configuration they are in circumferential contact with the lumen and have thrombogenicity sufficient to cause stasis (because disclose a structure capable of completely occluding a lumen) and to occlude a cross sectional area of the lumen through formation of an embolization and to cause denudation of an endothelium layer of the lumen. See paragraphs [0122], [0140].
Although Seifert et al. doesn’t specifically use the term denudation, Seifert et al. discloses abrasive elements 14 damage the endothelial lining of a blood vessel; see paragraph [0121]; which the applicant describes as what one of ordinary skill in the art would understand as denudation. See paragraph [0222] of the applicant’s specification.
Regarding claim 10, Seifert et al. discloses  one group of bristles (A) are aligned differently than another group of bristles (B) because they extend at different locations. 

    PNG
    media_image1.png
    182
    511
    media_image1.png
    Greyscale

Regarding claim 11, Seifert et al. discloses  wherein at least some bristles are capable of delivery of a therapeutic agent, if the bristles are dipped or coated in one.  See paragraph [0112], [0122].
Regarding claim 14, Seifert et al. discloses  wherein the stem comprises a flexible section (middle section is considered flexible because the stem is disclosed as a wire which navigates the tortuous lumens of the body and would necessarily be flexible). see paragraph [0112].
Regarding claims 16-19 Seifert et al. discloses as shown in Figures 1-2F a bristle embolization device for delivery and implant into a body lumen comprising: a longitudinally extending stem (core member 12, see paragraph [0110]); and a plurality of bristles (abrasive elements 14, see paragraph [0110]) extending generally radially outwardly from the stem.
The Office interprets abrasive elements 14 as bristles because Seifert et al. discloses that they are a short stiff filament (see paragraphs [0122], [0120], [0122] disclosing the element has stiffness and is made from materials one of ordinary skill in the art would understand to be fibers)  [0112]) which the plain and ordinary meaning of the term bristle, which is not inconsistent with the specification. Seifert et al. also discloses abrasive elements 14 may be a fibrous structure. See paragraph [0121].
 Seifert et al. discloses comprising at least one group of bristles (elements 14 generally within  indicated as A) adapted for occlusion of a lumen to create an embolization; see paragraph [0122] discloses the abrasive elements 14 can completely cover core member 12 which means they would be capable of occluding a lumen with a radius equal to the sum of the radius of the core member and abrasive element, or smaller,  wherein one group (elements 14 generally indicated within B) of bristles are interspersed with another group of bristles, wherein the at least one group of bristles adapted for occlusion are located intermediate proximal and distal ends of the bristle embolization device, wherein the at least one group of bristles (B) adapted for occlusion are located intermediate proximal and distal ends of the bristle embolization device, wherein the plurality of bristles comprises at least one group of bristles (A) capable of anchoring the bristle device in the body lumen capable of anchoring the bristle device in the body lumen they do not perforate a lumen wall (if manipulated by hand).

.

    PNG
    media_image1.png
    182
    511
    media_image1.png
    Greyscale

Seifert et al. discloses the longitudinally extending stem (12) and the plurality of bristles (14) configured to be implanted into the body lumen.
Seifert et al. discloses wherein the at least one group of bristles adapted for occlusion of the lumen are capable of expansion from a low-profile deliver configuration they are in circumferential contact with the lumen and have thrombogenicity sufficient to cause stasis (because disclose a structure capable of completely occluding a lumen) and to occlude a cross sectional area of the lumen through formation of an embolization and to cause denudation of an endothelium layer of the lumen. See paragraphs [0122], [0140].
Although Seifert et al. doesn’t specifically use the term denudation, Seifert et al. discloses abrasive elements 14 damage the endothelial lining of a blood vessel; see paragraph [0121]; which the applicant describes as what one of ordinary skill in the art would understand as denudation. See paragraph [0222] of the applicant’s specification.
	Seifert et al. discloses a loading tube (delivery catheter 42, see paragraph [0133]);  and a loading element (a core wire or pusher member 44, see paragraph [0137]) for loading the bristle device into the loading tube.
Regarding claim 20, Seifert et al. discloses  wherein the stem comprises a flexible section (middle section is considered flexible because the stem is disclosed as a wire which navigates the tortuous lumens of the body and would necessarily be flexible). see paragraph [0112].


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-4, 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2004/0153025 (Seifert et al.) in view of U.S. Patent Publication Number 2004/0215222 (Krivoruchko)
Regarding claims 2-4, Seifert fail to disclose wherein bristles of one group have a thickness, which is different than a thickness of bristles of another group, wherein one group of bristles is of a different material than a material of another group of bristles, wherein one group of bristles 
is more flexible than another group of bristles. 
Krivoruchko, from a related field of endeavor teaches a similar device as show in Figure 1 with bristles, used for a similar purpose of occluding a lumen (in order to grab it) wherein bristles of one group have a thickness, which is different than a thickness of bristles of another group, wherein one group of bristles is of a different material than a material of another group of bristles, wherein one group of bristles 
is more flexible than another group of bristles. See paragraph [0030].
 It would have been obvious to one of ordinary skill in the art, before the effective filing date to modify the bristles disclosed by Seifert by substituting the thickness, material or flexibility of one of the bristles for another thickness, material or flexibility disclosed by Krivoruchko such that one group have a thickness, which is different than a thickness of bristles of another group, wherein one group of bristles is of a different material than a material of another group of bristles, wherein one group of bristles is more flexible than another group of bristles.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 9, Seifert fails to disclose wherein one group of bristles extend radially outwardly to one diameter and another group of bristles extend radially outwardly to another diameter which is different than a diameter of a first group of bristles. 
Krivoruchko, from a related field of endeavor teaches a similar device as show in Figure 1 with bristles, used for a similar purpose of occluding a lumen (in order to grab it) wherein one group of bristles extend radially outwardly to one diameter and another group of bristles extend radially outwardly to another diameter which is different than a diameter of a first group of bristles, for the purpose adapting to varying and variable vessel diameters. See paragraphs [0011], [0015].
It would have been obvious to one of ordinary skill in the art, before the effective filing date to modify the bristles disclosed by Seifert by changing one group of bristles to extend radially outwardly to one diameter and another group of bristles extend radially outwardly to another diameter which is different than a diameter of a first group of bristles in order to configure the device to adapt to varying and variable vessel diameters
 Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable U.S. Patent Publication Number 2004/0153025 (Seifert et al.) 
Regarding claim 8, Seifert discloses some bristles of the at least one group of bristles adapted for occlusion are interspersed with an anchoring group of bristles (front two and rear two bristles 28). See Figure 3A.
Seifert is silent that a number of occluding bristles increases from a distal end towards a proximal end of the bristle embolization device. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to increase the number of occluding bristles from a distal end towards a proximal end of the bristle embolization device because it would only require a duplication of parts without changing how the device operates.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
 	Claims 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U U.S. Patent Publication Number 2004/0153025 (Seifert et al.) in view of U.S. Patent Publication Number 2003/0015203 (Makower et al.)
Regarding claim 12, Seifert fails to disclose the bristles are coated with a therapeutic agent.
Makower et al. from the same field of endeavor teaches a similar bristle embolization device as shown in Figure 1, wherein the device includes a similar bristle used for the same purpose of occluding and creating and embolization, wherein the bristle is adapted for delivery of a therapeutic agent, and the bristle is coated with a therapeutic agent, in order to form a clot. see claim 10.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the device disclosed by Seifert by coating them with a therapeutic agent as disclosed by Makower such that the bristles are coated with a therapeutic agent in order to form a clot faster.
Claims 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2004/0153025 (Seifert et al.)  in view of U.S. Patent Publication Number 2005/0085847 (Galdonik et al. ‘847)
Regarding claim 13, Seifert fails to disclose the bristles comprise striations and/or holes for containing a therapeutic agent. 
 	Galdonik et al. ‘847, from a related field of endeavor teaches a similar device which include similar bristles (fiber) used for the same purpose of occluding a vessel; see paragraphs [0088], [0214]; wherein the fibers include striations and/or holes (grooved channels) capable of containing a therapeutic agent, for the purpose of creating a surface capillary system. see paragraphs [0088], [0214].
It would have been obvious to one of ordinary skill in the art, at the time the invention as made to modify the device disclosed by Seifert by including the grooved channels disclosed by Galdonik ‘847 in the bristles disclosed by Seifert such that the bristles comprise striations and/or holes for containing a therapeutic agent, in order to create a surface capillary system.
Claims 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2004/0153025 (Seifert et al.)  in view of U.S. Patent Publication Number 2007/0142859 (Busier)
	Regarding claim 16-18, Raymond discloses as shown in Figure 5A, a bristle embolization device for delivery into a body lumen comprising: a longitudinally extending stem (coil 60, see paragraph [0033]);  and a plurality of bristles (bristles 28, see paragraphs [0030], [0033]) extending generally radially outwardly from the stem and comprising at least one group of bristles (middle 1/3 of bristles 28) capable of occlusion of a lumen to create an embolization;  wherein the at least one group of bristles capable of occlusion of the lumen are capable of in circumferential contact with the lumen to occlude a cross sectional area of the lumen and to cause denudation of an endothelium layer of the lumen. 
	Raymond fails to disclose a loading tube;  and a loading element for loading the bristle device into the loading tube.
	Busier from the same field of endeavor teaches a similar device as shown in Figure 1, with a loading element (pusher wire, see paragraph [0167]) for loading the device into a loading tube (delivery device, catheter, see paragraph [0167]), the loading element is detachably mountable to the bristle device, is the form of a loading wire.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the bristle embolization device disclosed by Raymond to include the loading element, and loading tube disclosed Buiser, in order to load and delivery the bristle device into the body.
Regarding claim 20, Raymond discloses   wherein the stem comprises a flexible section (middle section is considered flexible because the stem is disclosed as a wire which navigates the tortuous lumens of the body and would necessarily be flexible). see paragraph [0029].
Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) under Raymond have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771